Citation Nr: 1618333	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-03 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability claimed as posttraumatic stress disorder (PTSD), to also include general anxiety disorder (GAD) and major depressive disorder (MDD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son





ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This case is on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was previously before the Board in May 2015, it was remanded to afford the Veteran a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran and his son testified via videoconference hearing before the undersigned VLJ in March 2016.  A copy of the transcript is associated with his electronic claims file.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  These files were reviewed in connection with the decision below and any future documents should be incorporated in the Veteran's VBMS file.

The issues of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, to also include GAD and MDD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran is competent to report, and was credible in reporting having experienced tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Regarding tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the Veteran essentially contends, and testified before the undersigned, that his tinnitus disability had its onset in service due to serving as a cannoneer.  

The first element of service connection is medical evidence of a current disability.  The evidence of record includes diagnoses of tinnitus, to include in a March 2010 private treatment record.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  As stated above, the Veteran is competent to give evidence about what he experienced, including serving as a cannoneer, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  His DD 214 confirms that he served as a cannoneer, a position that likely would have exposed him to acoustic trauma.  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  The Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in a June 2010 and October 2012 VA opinion, the VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination, that the tinnitus was not related to service.  The Board notes that the Veteran asserts, and testified before the undersigned, that he did not hear the examiner's question correctly as to when his tinnitus began (or was not asked specifically if his tinnitus began in service), that it in fact began in service.  As discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2015).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional evidentiary development is required before adjudication of the claim of service connection for an acquired psychiatric disability, claimed as PTSD, to also include GAD and MDD.

The Veteran claims that he is entitled to service connection for PTSD because it is the result of service stressors, in pertinent part to include conceded stressors related to his position of a cannoneer.  

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran has been diagnosed with additional psychiatric disorders, to include GAD and MDD.  In accordance with Clemons, the Board has concluded that the Veteran is seeking service connection for psychiatric disability, claimed as PTSD.  The RO has not addressed whether service connection is warranted for any psychiatric disability other than PTSD; as such, a remand is warranted.

Moreover, the Board notes that the Veteran was afforded VA examinations in September 2010 and June 2013 in which PTSD was not diagnosed.  However, private treatment records from K.D. show diagnoses of PTSD in March 2010 and March 2015.  The VA examiners did not address the relevant question of whether any acquired psychiatric disorder diagnosed during the pendency of the appeal is related to the Veteran's active duty service on a direct basis.  Additionally, the VA examiners did not relevantly comment on the fact that the Veteran had been diagnosed with PTSD by a private examiner, other than to say that it did not seem to fit with his history of long-term employment and marriage, etc.  As such, the Board finds remand is warranted in order to obtain a new examination and opinion which specifically addresses the etiology of any and all acquired psychiatric disorders diagnosed during the pendency of the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran and his representative with all required notice in regards to service connection for psychiatric disability other than PTSD. 

2.  The AOJ should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disorders, to specifically include private treatment records from K.D. and VA records.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD, GAD, and MDD.  Access to the Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  

After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of this appeal began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including PTSD, GAD, and MDD. 

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  If PTSD is not diagnosed, the examiner must address the diagnoses of PTSD provided by K.D., as indicated above.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  The AOJ should undertake any additional development it determines to be warranted.

5.  Then, the AOJ should adjudicate the issue of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, to also include GAD and MDD in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


